        Case 2:17-cv-01143-WJ-GBW Document 191 Filed 08/04/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

  KARRI DALTON, as personal
  representative of THE ESTATE OF
  NIKKI BASCOM, deceased, and next
  of friend to M.B., a minor child, and
  A.C., a minor child,

         Plaintiff,

  v.                                                       Civ. No. 17-1143 WJ/GBW

  TOWN OF SILVER CITY, et al.,

         Defendants.


                                  ORDER DENYING STAY

         THIS MATTER comes before the Court on Defendants Town of Silver City, Ed

  Reynolds, and Ricky Villalobos’ (“the Silver City Defendants”) Opposed Motion to Stay

  Proceedings Pending Resolution of Petition for Writ of Certiorari. Doc. 185. Having

  reviewed the motion and its attendant briefing (docs. 186, 188), the Court DENIES it.


I.     BACKGROUND

         This is a civil rights case arising from the murder of Nikki Bascom by Marcello

  Contreras, a former Silver City police officer. See generally doc. 1-2. On July 18, 2018, the

  Silver City Defendants moved for summary judgment on Plaintiff’s equal protection

  and substantive due process claims against them on the basis of qualified immunity.

  Doc. 59. On March 7, 2019, the Court granted that motion as to the substantive due
            Case 2:17-cv-01143-WJ-GBW Document 191 Filed 08/04/21 Page 2 of 4




      process claim and denied it as to the equal protection claim. Doc. 110. On March 20,

      2019, the Silver City Defendants appealed the Court’s denial of summary judgment on

      the equal protection claim to the Tenth Circuit. Doc. 112. Nine days later, the Court

      stayed the case as to all Defendants and all claims pending the outcome of this appeal.

      Doc. 124.

             On June 28, 2021, the Tenth Circuit affirmed the denial of summary judgment on

      the equal protection claim. Doc. 182-1. On July 20, 2021, the Tenth Circuit denied the

      Silver City Defendants’ motion to stay the issuance of its mandate pending their filing

      of a petition for a writ of certiorari in the United States Supreme Court. Dalton v. Town

      of Silver City, No. 19-2047 (10th Cir. July 20, 2021). The following day, the Tenth Circuit

      issued its mandate effectuating its earlier judgment, doc. 182, and lifting the stay of this

      case, see doc. 124 at 8.

             On July 26, 2021, the Silver City Defendants filed the instant motion to restore the

      stay pending final resolution of their petition for a writ of certiorari. Doc. 185. Plaintiff

      responded two days later. Doc. 186. Briefing was complete on July 30, 2021 when the

      Silver City Defendants filed their reply. Doc. 188.


II.      ANALYSIS

             Plaintiff argues that this Court lacks the authority to grant the stay based upon

      Title 28 U.S.C. § 2101(f) and, in the alternative, the “mandate rule.” This Court need not

      reach the question of this absolute bar because it determines that a stay is not

                                                    2
      Case 2:17-cv-01143-WJ-GBW Document 191 Filed 08/04/21 Page 3 of 4




appropriate here. First, granting the stay would violate the spirit of the mandate rule.

The requested stay is premised only upon the resolution of the petition for a writ of

certiorari. Yet, the Court of Appeals for the Tenth Circuit has issued its mandate after

declining Defendants’ request to stay on that same basis. Even assuming authority to

grant the stay, it would not be prudential in this circumstance. See United States v.

Sample, CR. No. 15-4265 JCH, 2018 WL 6622198, at *2 (D.N.M. Dec. 18, 2018)

(unpublished). Second, even putting aside the spirit of the mandate rule and assuming

the Court’s authority to grant the stay, the balance of equities weighs against doing so

here. While the Court recognizes the importance of the protections provided by

qualified immunity, there are other considerations as well. This case has been stalled

for years as the Defendants pursued this defense. Two courts have firmly rejected the

defense. The appellate court, “which is well placed to determine whether the Supreme

Court is likely to grant a certiorari petition,” has rejected a stay on that basis. United

States v. Lentz, 352 F. Supp. 2d 718, 727-28 (E.D. Va. 2005). Balancing the likelihood of a

certiorari grant and a reversal by the Supreme Court against the continued delay and

possible loss of evidence and memories, the Court does not find a stay to be

appropriate.




                                              3
            Case 2:17-cv-01143-WJ-GBW Document 191 Filed 08/04/21 Page 4 of 4




III.      CONCLUSION

             For the reasons above, the Court DENIES the Silver City Defendants’ Opposed

       Motion to Stay Proceedings Pending Resolution of Petition for Writ of Certiorari.




                                                      _____________________________________
                                                      GREGORY B. WORMUTH
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  4
